Citation Nr: 0927248	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-28 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, including as secondary to service-connected 
diabetes mellitus with peripheral neuropathy of the lower 
extremities, tinea pedis, and onychomycosis.  

2.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, including as 
secondary to service-connected diabetes mellitus with 
peripheral neuropathy of the lower extremities, tinea pedis, 
and onychomycosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to January 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
diabetes mellitus with peripheral neuropathy of all 
extremities, and denied service connection for a bilateral 
foot disorder.  

In an August 2005 rating decision, the RO granted service 
connection for a disability characterized as diabetes 
mellitus with peripheral neuropathy of the lower extremities, 
tinea pedis and onychomycosis.  In an April 2007 rating 
decision, the RO granted service connection for carpal tunnel 
syndrome of the right upper extremity, claimed as peripheral 
neuropathy of the right upper extremity.  Hence, the issues 
on appeal are as characterized on the first page of this 
remand.

In March 2009, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is of record.  During the hearing, the Veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds that 
the record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for a bilateral 
foot disorder and peripheral neuropathy of the left upper 
extremity, both including as secondary to the service-
connected diabetes mellitus with peripheral neuropathy of the 
lower extremities, tinea pedis, and onychomycosis.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand is required in order to fulfill 
VA's statutory duty to assist the Veteran to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

During the March 2009 hearing, the Veteran testified that his 
current bilateral foot disorder and peripheral neuropathy of 
the left upper extremities originated during his military 
service.  He explained that while in combat, he used M-60 
machine guns and jumped out of trucks, which caused him to 
develop pain in his left arm and feet.  He also contends that 
his service-connected diabetes mellitus caused his bilateral 
foot disorder and peripheral neuropathy of the left upper 
extremity.  The Veteran asserts that his bilateral foot 
disorder and peripheral neuropathy of the left upper 
extremity are related to his active military service, as well 
as to his service-connected diabetes mellitus, type II.  

The Board notes that there are only a few service treatment 
records on file, and finds that another attempt should be 
made to obtain any available service treatment records, 
particularly in light of the Veteran's hearing testimony to 
the effect that he was treated for foot pain for over a week 
at a hospital in Saigon during service in Vietnam.  
38 U.S.C.A. § 5103A (b), (c) (West 2002).

Review of the Veteran's available service treatment records 
reflect no complaints, treatment, or diagnoses of a bilateral 
foot disorder and peripheral neuropathy of the upper left 
extremity.  A clinical evaluation of the Veteran's upper 
extremities and feet was normal in an April 1971 medical 
examination report.  Post service treatment records reflect a 
long history of pain and numbness in the feet, as well as 
loss of grip strength in his hands.  More recently, VA 
outpatient treatment notes report the presence of a foot 
deformity and "probable" peripheral neuropathy.  

The Board finds that a remand is required to obtain a 
clarifying medical opinion as to the etiology of any current 
disabilities of the feet and left upper extremity, and as to 
the relationship, if any, between any of the Veteran's 
current disabilities of the feet and left upper extremity and 
his service-connected diabetes mellitus, type II.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.310 (2008); McLendon, 
supra; Lathan v. Brown, 7 Vet. App. 359 (1995).  When 
readjudicating the claims the RO should provide the Veteran 
with notice of the recent amendments to 38 C.F.R. § 3.310 
(2008).  38 U.S.C.A. § 5103; Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Finally, the Board notes that the Veteran is currently 
service-connected for "diabetes mellitus, type II, with 
peripheral neuropathy of the lower extremities, tinea pedis, 
and onychomycosis."  The Veteran is claiming service 
connection for a bilateral foot disability, and his 
representative also contends that he should be separately 
rated for the foot disabilities that are already service-
connected (i.e., peripheral neuropathy of the lower 
extremities, tinea pedis, and onychomycosis).  On remand, the 
RO should review these contentions.

In this regard, it is noted that, except as otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single disease entity, are to be rated 
separately, unless the conditions constitute the same 
disability or the same manifestation.  See Esteban v. Brown, 
6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (the 
evaluation of the same disability under various diagnoses is 
to be avoided).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.

In short, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  The RO/AMC should provide the Veteran 
with updated Veterans Claims Assistance 
Act of 2000 (VCAA) notice regarding his 
claims for service connection on both a 
direct and secondary basis, including 
notice of the amendment to 38 C.F.R. § 
3.310, and provide the Veteran an 
opportunity to respond.

2.  The RO should make another attempt to 
obtain any additional service treatment 
records, including clinical records of 
treatment for foot and ankle injuries at 
a hospital in Saigon.

3.  The RO/AMC should afford the Veteran 
a VA examination in order to determine 
the etiology of any current disabilities 
of the feet and left upper extremity, and 
to ascertain the relationship, if any, 
between any current disabilities of the 
feet and left upper extremity and his 
service-connected diabetes mellitus.  

The examiner is advised that these 
disabilities are already service-
connected:  peripheral neuropathy of the 
lower extremities, tinea pedis, and 
onychomycosis.

The claims folder is to be furnished to 
the examiner for review.  Following a 
review of the relevant evidence, the 
clinical evaluation and any tests that 
are deemed necessary, the examiner must 
address the following questions:

(a) What are the current diagnoses of the 
Veteran's feet and left upper extremity?

(b) Is it at least as likely as not (50 
percent or higher degree of probability) 
that any current disabilities of the feet 
and left upper extremity are related to 
military service?

(c) Is it at least as likely as not (50 
percent or higher degree of probability) 
that any current disabilities of the feet 
and left upper extremity were caused by 
his service-connected diabetes mellitus?

(d) Is it at least as likely as not that 
the Veteran's service-connected diabetes 
mellitus aggravated any of his foot 
and/or left upper extremity disorders?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is also informed that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.  
If aggravation is present, the clinician 
should indicate, to the extent possible, 
the approximate level of foot and/or left 
upper extremity disorder present (i.e., a 
baseline) before the onset of the 
aggravation.

If the examiner must resort to 
speculation to answer any question, he or 
she should so indicate. The examiner is 
also requested to provide a rationale for 
any opinion expressed.

4.  Thereafter, readjudicate the issues 
of entitlement to service connection for 
a bilateral foot disorder and peripheral 
neuropathy of the left upper extremity, 
both including as secondary to service-
connected diabetes mellitus with 
peripheral neuropathy of the lower 
extremities, tinea pedis, and 
onychomycosis.  38 C.F.R. §§ 3.303, 
3.310.  The RO should also consider 
Esteban, supra, as noted above.

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC) and afforded the 
appropriate opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

